United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4163
                                   ___________

Karen Gentry; Joetta Spavale,        *
                                     *
                   Appellants,       *
                                     * Appeal from the United States
       v.                            * District Court for the Eastern
                                     * District of Missouri.
Paul Horn; AT&T Wireless Services,   *
Inc., formerly known as McCaw        *      [UNPUBLISHED]
Cellular Communications, Inc.,       *
                                     *
                   Appellees.        *
                                ___________

                             Submitted: November 16, 2000

                                  Filed: November 22, 2000
                                   ___________

Before BOWMAN, FAGG, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Karen Gentry and Joetta Spavale found investors and raised capital to help Paul
Horn fund a cellular telephone venture, and Horn agreed to pay a 10% broker fee to
Gentry and Spavale on proceeds he received for the permit's sale. After Horn sold the
permit to AT & T Wireless Services, Inc. (AWS), Gentry and Spavale brought this
action against Horn and AWS for breach of contract seeking damages, a constructive
trust, and declaratory relief. The district court granted summary judgment to AWS,
concluding Gentry and Spavale could not recover against AWS under a third-party
beneficiary claim, and the court could not impose a constructive trust because AWS
owned no property interest in Missouri. The district court concluded it had no personal
jurisdiction to enter a money judgment against Horn, who Gentry and Spavale could
only serve by publication. On appeal, Gentry and Spavale argue the district court
committed error in declining to enter a declaratory judgment against Horn and in
dismissing the constructive trust and third-party beneficiary claims against AWS.
Having carefully reviewed the parties' briefs, the record, and the applicable law, we
conclude the district court properly ruled. Because an extended opinion is not
warranted in this state-law diversity case, we affirm without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-